ADKINS, J.,
concurring, in which CATHELL, J., joins
Although I concur in the judgment of the Majority, I fear that the Majority opinion could be interpreted as grounds to sanction diligent, rule-abiding, attorneys. Often an attorney is asked to “jump right on” a client’s problem, before execution of a formal retainer agreement, and thereafter will take a portion of the retainer commensurate with the work they have already done. In this case, the hearing court found that no attorney-client relationship was formed until the formal retainer agreement was executed; therefore, it was impermissible for the attorney to allocate a portion of the retainer for work previously done. Most respectfully, I disagree with the Majority’s deference to the hearing court’s conclusion because it inappropriately stresses the importance of a retainer agreement and will discourage attorneys from promptly beginning *275working on a client’s matter until after the agreement is signed and the retainer paid.
As the Majority acknowledges, the hearing judge’s finding that no attorney-client relationship existed prior to the execution of the formal retainer agreement “was based on the agreement itself.” The hearing judge read the contract, which stated that “this Agreement will commence as of the date this Agreement has been signed by both Attorney and Client below and Client submits the requested engagement amount.” Then, noting that the agreement “contained no provision recognizing that any portion of the stated fee amount was for any legal services rendered prior to [executing the retainer,]” dismissed anything that happened before signing the retainer as simply “an effort to lay the groundwork for the possible future representation.” In short, the hearing judge read the plain language of the contract, dismissed any contradictory evidence, and found that no relationship was created until the retainer was signed and paid.
What the hearing judge did, and what the Majority approves, might be viewed as simply applying the parol evidence rule to interpret the contract. The hearing judge found the retainer clear and unambiguous in setting forth the beginning date for the representation; therefore, the judge declined to consider any parol evidence that would contradict the written contract. Although this approach may be appropriate in contractual disputes — as, for example, a fee dispute between attorney and client — it falters in the context of an attorney grievance proceeding.
As the Majority acknowledges that, in attorney grievance proceedings, the formal retainer contract does not determine when an attorney-client relationship has been formed. This Court has repeatedly recognized that, in forming an attorney-client relationship, no formal contract or retainer agreement is necessary:
Although an agreement upon the amount of a retainer and its payment is rather conclusive evidence of the establishment of the attorney-client relationship, the absence of such *276an agreement or payment does not indicate conclusively that no such relationship exists. Indeed, the payment of fees is not a necessary element in the relationship of attorney and client. The services of an attorney to the client may be rendered gratuitously but the relationship of attorney and client nonetheless exists.
Attorney Grievance Comm’n of Maryland v. Brooke, 374 Md. 155, 173-74, 821 A.2d 414, 424 (2003) (citations and quotation marks omitted). Indeed, our case law is settled on this point: “Our cases make clear that an explicit agreement or payment arrangement is not a prerequisite to the formation of an attorney-client relationship.” Attorney Grievance Comm’n v. Shoup, 410 Md. 462, 489, 979 A.2d 120, 136 (2009).16 In fact, our Rules of Professional Conduct acknowledge that a written retainer agreement can be provided to the client after the representation has already commenced: “The scope of the representation and the basis or rate of the fee and expenses for which the client will be responsible shall be communicated to the client, preferably in writing, before or within a reasonable time after commencing the representation[.]” Maryland Lawyers Rules of Professional Conduct 1.5(b).
Thus, contrary to the contractual interpretation approach taken by the hearing judge, our decisions and Rule 1.5(b) make clear that the determination of an attorney-client relationship is not based on a formal contractual retainer agreement. Rather, we recognize that “[t]he facts and circumstances of each particular case are critical in determining whether an attorney-client relationship exists.” Shoup, 410 Md. at 489, 979 A.2d at 135. In setting forth the test for determining when the relationship is formed, we have adopted *277the requirements of the Restatement (Third) of the Law Governing Lawyers:
A relationship of client and lawyer arises when:
(1) a person manifests to a lawyer the person’s intent that the lawyer provide legal services for the person; and either
(a) the lawyer manifests to the person consent to do so; or
(b) the lawyer fails to manifest lack of consent to do so, and the lawyer knows or reasonably should know that the person reasonably relies on the lawyer to provide the services; or
(2) a tribunal with power to do so appoints the lawyer to provide the services.
Slump, 410 Md. at 490, 979 A.2d at 136 (quoting Restatement (Third) of Law Governing Lawyers § 14 (2000)).
Thus, the formation of an attorney-client relationship clearly depends on the intent of the parties. This intent must be mutual, and thus calls for a two-part inquiry. One, the client manifests an intent to receive legal services, and, two, the lawyer manifests consent to provide those legal services. According to the Restatement, “The client’s intent may be manifest from surrounding facts and circumstances, as when the client discusses the possibility of representation with the lawyer and then sends the lawyer relevant papers or a retainer requested by the lawyer.” Restatement (Third) of Law Governing Lawyers § 14 cmt. c. The Restatement makes clear, however, that, “The client need not necessarily pay or agree to pay the lawyer.” Id. Likewise, in explaining the lawyer’s consent, the Restatement explains that the lawyer “may indicate consent by action, for example by performing services requested by the client.” Id. at § 14 cmt. e. In such a case, “the lawyer’s conduct constitutes implied assent” and “a client-lawyer relationship arises when the [client] reasonably relies on the lawyer to provide services.” Id.
Neither the Majority nor the hearing judge ever set forth this test in making their determination that Respondent and Ms. Akojie failed to form an attorney-client relationship prior *278to executing the retainer agreement. Instead, as the Majority states in its opinion, the hearing court’s finding “was based on the agreement itself.” This is simply not our test for determining when an attorney-client relationship is formed. In other words, the hearing court was not entitled to rely exclusively on the March retainer agreement. It should have examined the intent of the parties throughout January and February. Failure to do so is error.
Nonetheless, the hearing court did examine the amount of work that Respondent performed before depositing the money in his personal account (rather than a trust account.) I concur, rather than dissent because, even if an attorney-client relationship existed before January 2010, the hearing court was not clearly erroneous in finding that Respondent had not earned the $2000 at the time he deposited the money. Respondent argues that he worked on the case for six hours in January and for twelve hours in February, and, at his lowest billable hour rate of $250 per hour, Ms. Akojie would have owed him over $4000 at the time he deposited her $2000 check. But, at the same time, Ms. Akojie disputed, in the hearing court, how much work Respondent really did. Outside of two conference calls, Ms. Akojie testified that no work had been done on her case. And, besides these two conference calls, Respondent was unable to substantiate his claims that he did additional work during January and February. Indeed, the hearing court found that Respondent “maintained no time sheets or other records of time he claimed to have spent on Ms. Akojie’s matter during the months of January and February 2010.”
Weighing the evidence and the credibility of witnesses is the role of the hearing court. With Respondent’s failure to provide any tangible proof of the time he worked on Ms. Akojie’s case, I cannot say that the hearing court was clearly erroneous in finding that Respondent had not earned all $2000 at the time he deposited the check into his personal account.
In sum, I concur in the judgment of the Majority, but write separately in an attempt to protect future lawyers who *279promptly begin working on a client’s matter before executing a formal retainer agreement. I stress that an attorney-client relationship can be formed before signing the retainer agreement, and thus, an attorney can be justified in immediately applying a portion of the after-acquired retainer to pay for work already done. We should not discourage attorneys from promptly beginning work on a client’s matter, even before signing a formal retainer agreement. Based on the hearing court’s findings, and the Majority opinion, however, it would be wise for attorneys to include language, in their retainer agreements, that a portion of the retainer fee can be used to pay for work done prior to the effective date of the retainer agreement.
Judge CATHELL authorizes me to state that he agrees with the views set forth in this concurring opinion.

. See also Attorney Grievance Comm’n v. Brooke, 374 Md. 155, 173, 821 A.2d 414, 424 (2003) ("It is not necessary to the relationship that a retainer be requested or paid."); Attorney Grievance Comm’n v. Shaw, 354 Md. 636, 650, 732 A.2d 876, 883 (1999) (“The existence of the relationship does not depend on there being a formal fee arrangement.”); Attorney Grievance Comm’n v. Kramer, 325 Md. 39, 47, 599 A.2d 100, 104 (1991) ("The relationship does not require a formal fee____”).